                                  UNITED STATES DISTRICT COURT
1
                                         DISTRICT OF NEVADA
2

3    MARCUS A. MADDEN,                                 )
4
                                                       )
                            Plaintiff,                 )        Case No.: 2:18-cv-00122-GMN-NJK
5           vs.                                        )
                                                       )                     ORDER
6    SOCIAL SECURITY ADMINISTRATION,                   )
                                                       )
7
                            Defendant.                 )
8                                                      )

9           Pending before the Court is the Motion to Dismiss, (ECF No. 9), filed by Plaintiff
10   Marcus A. Madden (“Plaintiff”). In the Motion, Plaintiff states that he filed this action against
11   Defendant Social Security Administration (“Defendant”) prematurely because Defendant has
12   yet to issue a final decision in the underlying administrative action. (See id.). Plaintiff therefore
13   requests that the Court dismiss this action so that he can refile after Defendant issues a final
14   decision. (See id.).
15
            The Court construes Plaintiff’s Motion as a request for voluntary dismissal. Under
16
     Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action by filing “a notice of
17
     dismissal before the opposing party serves either an answer or a motion for summary
18
     judgement.” Fed. R. Civ. P. 41(a)(1). Defendant has not filed an answer or motion for
19
     summary judgment in this case.
20
            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
21
     prejudice.
22
                         5
            DATED this _____ day of February, 2019.
23

24                                                  ___________________________________
                                                    Gloria M. Navarro, Chief Judge
25
                                                    United States District Court


                                                  Page 1 of 1
